DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/339,152 filed on 06/04/2021.
           Claims 1-20 are pending in the application.

Priority
3.        Acknowledgment is made of Applicant's claim for domestic priority under 35 U.S.C. 119 (e) to a CON Application No.16/773,845 01/27/2020 PAT 11032341which is a CON of 14/142,092 12/27/2013 PAT 10587663 and which claims benefit of Provisional Application No.: 61/829,862 filed on 05/31/2013.


Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 06/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

     Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

      Claims 1-20 (hereafter “ ’152 claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “ ‘341 claim”) of U.S. Patent No. 11032341 (US Application 16/773,845). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11032341 as outlined in the table below:

152 claim
341 claim
Claim 1:
A computer-implemented method, comprising: 
    transmitting, a user device, a request to a session system requesting a video stream preview associated with a session host; 
   
 and receiving, by the user device from the session system, the video stream preview generated based on an estimated aggregated network transmission quality for data transmitted between the session host and the user device, wherein the estimated aggregated network transmission quality is determined according to (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system.

A computer-implemented method comprising: 
   receiving, by a session system, a request from a user device requesting a video stream preview representing a video data provided by a session host for guiding a user to select a target session host;
estimating, by the session system, an aggregated network transmission quality for data transmitted from the session host to the user device based on (1) a first measure of network transmission quality for data transmitted over a network from the session system to the user device, and (2) a second measure of network transmission quality for data transmitted over the network from the session host to the session system; 





generating, by the session system, the video stream preview according to the aggregated network transmission quality; 

A computer-implemented method, comprising: 






estimating, by a session system in response to a request from a user device requesting a video stream preview associated with a session host, an aggregated network transmission quality for data transmitted between the session host and the user device based on (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system; and 
generating the video stream preview based on the estimated aggregated network transmission quality.

A computer-implemented method comprising: 
   receiving, by a session system, a request from a user device requesting a video stream preview representing a quality of video data provided by a session host for guiding a user to select a target session host; 
estimating, by the session system, an aggregated network transmission quality for data transmitted from the session host to the user device based on (1) a first measure of network transmission quality for data transmitted over a network from the session system to the user device, and (2) a second measure of network transmission quality for data transmitted over the network from the session host to the session system;


generating, by the session system, the video stream preview according to the aggregated network transmission quality; and 
    providing, by the session system to the user device, the video stream preview.


       ‘152 Claim 1 is merely a broader version of ‘341 claim 1. ‘152 claim 1 recites the similar limitations in ‘341 claim 1. It would have been obvious to broaden ‘341 claim 1 because omitting the limitation is obvious variation. However, ‘341 Claim 1 further recites “generating, by the session system, the video stream preview according to the aggregated network transmission quality;” which are recited in ‘152 Claims 7 and 17 and 341 Claim 1 further recites “and providing, by the session system to the user device, the video stream preview”. are not specifically taught by ‘152 and it would have been obvious to broaden ‘341 claim 1 because omitting the limitation is obvious variation. Dependent Claims 2-6 are not specifically taught by ‘341 are well known in the art and/or obvious given the teaching of ‘341.
    ‘152 Claim 7 is merely a broader version of ‘341 claim 1. ‘152 claim 1 recites the similar limitations in ‘341 claim 1. It would have been obvious to broaden ‘341 claim 1 providing, by the session system to the user device, the video stream preview” are not specifically taught by ‘152 and it would have been obvious to broaden ‘341 claim 1 because omitting the limitation is obvious variation. Dependent Claims 8-10 which are recited in dependent claims 2 and 7-8 of ‘341.
     Similar remarks apply to ‘152 claims 11 which correspond in functionality to ‘152 claim 1 .
   Similar remarks apply to ‘152 claims 17 which correspond in functionality to ‘152 claim 7 .

         Claims 1-20 (hereafter “ ’152 claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 (hereafter “ ‘663 claim”) of U.S. Patent No. 10,587,663 (US Application 14/142,092). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,587,663 as outlined in the table below:

152 claim
663 claim 1
Claim 1:
A computer-implemented method, comprising: 
    transmitting, a user device, a request to a session system requesting a video stream preview associated with a session host; 
   
 






Claim 3:

The method of claim 1, wherein the first measure of network transmission quality is determined based on a first test payload transmitted between the session system and the user device.




Claim 4:
The method of claim 1, wherein the second measure of network transmission quality is determined based on a second test payload transmitted between the session host and the session system.






and receiving, by the user device from the session system, the video stream preview generated based on an estimated aggregated network transmission quality for data transmitted between the session host and the user device, wherein the  aggregated network transmission quality is determined according to (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system.
Claim 1: 

A computer-implemented method comprising: 


receiving, by a session system from a user device, a request for a video stream preview representing a quality of video data provided by a session host for guiding a user to select a 
;  

generating, by the session system, a test payload of data;  
transmitting, by the session system to the user device, the test payload 
of data that was generated by the session system, wherein the test payload of 
data is transmitted over a network at a faster rate than a rate at which the 
video data is to be streamed to the user device;
  




determining, by the session 
system, a first measure of network transmission quality for data transmitted over the network from the session system to the user device based on a result of transmitting the test payload to the user device over the network from the session system;  


determining, by the session system, a second measure of network transmission quality for data transmitted over the network from the session host to the session system;  

estimating, by the session system, an 
aggregated network transmission quality for data transmitted from the session host to the user device based on the first measure of network transmission quality and the second measure of network transmission quality; 
generating, by the session system, the video stream preview according to the aggregated network transmission quality;


A computer-implemented method, comprising: 














estimating, by a session system in response to a request from a user device requesting a video stream preview associated with a session host, an aggregated network transmission quality for data transmitted between the session host and the user device based on (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system; and 
generating the video stream preview based on the estimated aggregated network transmission quality.
Claim 9

A computer-implemented method comprising: 
receiving, by a session system from a user device, a request for a video stream preview representing a quality of video data provided by a session host for guiding a user to select a target session host; 
receiving, by the session system, a test payload of data from the user device over a network, wherein the payload of data is transmitted at a faster rate than a rate at which the video data is to be streamed from the user device to the session system; determining, by the session system, a first measure of network transmission quality for data transmitted over the network from the user device to the session system based on a result of receiving the test payload from the user device over the network; determining, by the session system, a second measure of network transmission quality for data transmitted over the network from the session system to the session host;

 


estimating, by the session system, an aggregated network transmission quality for data transmitted from the session host to the user device based on the first measure of network transmission quality and the second measure of network transmission quality; generating, by the session system, the video stream preview according to the aggregated network transmission quality; 




and providing, by the session system to the user device, the video stream preview.


     ‘152 Claim 1 is merely a broader version of ‘663 claim 1. ‘152 claim 1 recites the similar limitations in ‘663 claim 1. It would have been obvious to broaden ‘663 claim 1 because omitting the limitation is obvious variation. However, ‘663 Claim 1 further recites “generating, by the session system, a test payload of data; transmitting, by the session system to the user device, the test payload of data that was generated by the session system, wherein the test payload of data is transmitted over a network at a faster rate than a rate at which the video data is to be streamed to the user device;” are not specifically taught by ‘152 claim 1 and it would have been obvious to broaden ‘663 claim 1 because omitting the limitation is obvious variation. Dependent Claims 2-6 are not specifically taught by ‘663 are well known in the art and/or obvious given the teaching of ‘663.
 
       ‘152 Claim 7 is merely a broader version of ‘663 claim 9. ‘152 claim 7 recites the similar limitations in ‘663 claim 9. It would have been obvious to broaden ‘663 claim 9 because omitting the limitation is obvious variation. However, ‘663 Claim 9 further recites “receiving, by the session system, a test payload of data from the user device 
        Similar remarks apply to ‘152 claims 11 which correspond in functionality to ‘663 claim 1 . ‘152 Claim 11 is merely a broader version of ‘663 claim 1. ‘152 claim 11 recites the similar limitations in ‘663 claim 1. It would have been obvious to broaden ‘663 claim 1 because omitting the limitation is obvious variation. However, ‘663 Claim 1 further recites “generating, by the session system, a test payload of data; transmitting, by the session system to the user device, the test payload of data that was generated by the session system, wherein the test payload of data is transmitted over a network at a faster rate than a rate at which the video data is to be streamed to the user device;” are not specifically taught by ‘152 claim 11 and it would have been obvious to broaden ‘663 claim 1 because omitting the limitation is obvious variation. Dependent Claims 12-16 are not specifically taught by ‘663 are well known in the art and/or obvious given the teaching of ‘663.

Similar remarks apply to ‘152 claims 17 which correspond in functionality to ‘663 claim 9 .     ‘152 Claim 17 is merely a broader version of ‘663 claim 9. ‘152 claim 17 recites the similar limitations in ‘663 claim 9. It would have been obvious to broaden ‘663 claim 9 because omitting the limitation is obvious variation. However, ‘663 Claim 9 further recites “receiving, by the session system, a test payload of data from the user device over a network, wherein the payload of data is transmitted at a faster rate than a rate at which the video data is to be streamed from the user device to the session system; determining, by the session system, a first measure of network transmission quality for data transmitted over the network from the user device to the session system based on a result of receiving the test payload from the user device over the network; determining, by the session system, a second measure of network transmission quality for data transmitted over the network from the session system to the session host;” are not specifically taught by ‘152 claim 17 and it would have been obvious to broaden ‘663 claim 9 because omitting the limitation is obvious variation. Dependent Claims 8- 10 are not specifically taught by ‘663 are well known in the art and/or obvious given the teaching of ‘663.


Claim Rejections - 35 USC § 103
6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  9.         Claims 1-2, 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2010/0037267 A1); and further in view of Honda Hiroshi et al. (EP 2587801 A1).
                 Regarding claim 1, Bennett teaches a computer-implemented method comprising: transmitting, a user device, a request to a session system requesting a video stream preview associated with a session host ([paragraph 0012, 0018] describe receiving request for preview Internet protocol television program from recipient device (user device) to the television program delivery server (session system) and television program delivery server (session system) is configured to transmit preview JPEG still images and preview Internet protocol television program (e.g. video stream preview) from television source device (session host) to the recipient device (user device));

       Bennett fails to teach wherein the video stream preview generated from the session system based on an estimated aggregated network transmission quality for data transmitted between the session host and the user device, wherein the estimated aggregated network transmission quality is determined according to (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system.
      However, Honda Hiroshi teaches wherein the video stream preview generated from the session system based on an estimated aggregated network transmission quality for data transmitted between the session host and the user device ([paragraph 0010-0011, 0018-0019, 0044] describes video stream (e.g. video stream preview) is generated from  gateway device (session system) according to estimated using both (e.g. aggregated) a first network transmission quality and a second network transmission quality for video (data) transmitted over the network from video delivery server (session host) to the video receive terminal (device associated with the user)),
      wherein the estimated aggregated network transmission quality is determined according to (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Bennett to include the video stream preview generated from the session system based on an estimated aggregated network transmission quality for data transmitted between the session host and the user device according to (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system as taught by Honda Hiroshi. One ordinary skill in the art would be motivated to utilize the teachings of Bennett in the Honda Hiroshi system in order to display video played back on the TV on the user side ([paragraph 0002] in Honda Hiroshi).

       Regarding Claim 2, the combination of Bennett and Honda Hiroshi teaches the method of claim 1, comprising: initiating a video stream session with the session host upon determining that the video stream preview satisfies a quality threshold (Bennett: [paragraph 0044, 0057-0058] describes producing the preview JPEG still images and preview Internet protocol television program (e.g. video stream preview) with the television source devices (session host) according to reduced frame rate preview TV video. The frames are reduced upon the basis of screen size and aspect ratio, so that picture quality is acceptable (e.g. quality threshold));
   and receiving, by the user device, video data from the session host during the video stream session (Bennett: [paragraph 0025-0026, 0057-0058] describe receiving the preview JPEG still images and preview Internet protocol television program (e.g. video stream preview) from the television source devices (session host)).

      Regarding Claim 6, the combination of Bennett and Honda Hiroshi teaches the method of claim 1, comprising: transmitting, by the user device, a sample video to the session system to enable the session system to generate the video stream preview using the sample video ([paragraph 0027-0028, 0033-0034] describe recipient device (e.g. user device) select video guide may include video content representative of Internet protocol television program (e.g. sample video) and transmitting video guide may include video content representative of Internet protocol television program (e.g. sample video) to the  television program delivery server (session system) to transmit 
       Regarding claim 7, Bennett teaches a computer-implemented method comprising: session system in response to a request from a user device requesting a video stream preview associated with a session host, generating the video stream preview ([paragraph 0012, 0018] describe receiving request for preview Internet protocol television program from recipient device (user device) to the television program delivery server (session system) and television program delivery server (session system) is configured to transmit preview JPEG still images and preview Internet protocol television program (e.g. video stream preview) from television source device (session host) to the recipient device (user device) [paragraph 0025-0026] describe television program delivery server (session system) providing preview JPEG still images and preview Internet protocol television program (e.g. video stream preview) to the user device).
      Bennett fails to teach estimating, by a session system, an aggregated network transmission quality for data transmitted between the session host and the user device based on (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system; and wherein generating the video stream preview based on the estimated aggregated network transmission quality.
     However, Honda Hiroshi teaches estimating, by a session system, an aggregated network transmission quality for data transmitted between the session host and the user 
      based on (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system; and wherein generating the video stream preview based on the estimated aggregated network transmission quality ([paragraph 0010-0011, 0018-0019, 0044] describe estimated using both (e.g. aggregated) a first network transmission quality and a second network transmission quality for video (data) is calculated (determined) [Fig 3:ST4, paragraph 0015, 0030] describe a first measure of network transmission quality is calculated (determining) by the gateway device (session system) and the video receive terminal (device associated with the user) using the statistical information [Fig 3: ST3] describe transmitting data (payload data) from Gateway device (session system) to the video receive terminal (device associated with the user) [Fig 3: ST1, ST8, paragraph 0014] describe determining by the home gateway device (session system), a second quality information (second measure of network transmission quality) for video (data) transmitted over the network from video delivery server (session host) to home gateway device (session system)).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Bennett to include estimating, by a session system, an aggregated network transmission quality for data transmitted between the session host and the user device based on (1) a first measure of network transmission quality for data transmitted between the session system and the user device, and (2) a second measure of network transmission quality for data transmitted between the session host and the session system and wherein generating the video stream preview based on the estimated aggregated network transmission quality as taught by Honda Hiroshi. One ordinary skill in the art would be motivated to utilize the teachings of Bennett in the Honda Hiroshi system in order to display video played back on the TV on the user side ([paragraph 0002] in Honda Hiroshi).
 
     Regarding claims 11-12, this claims contain limitations found within that of claims 
1-2 and the same rationale to rejections are used.

     Regarding claims 16-17, this claims contain limitations found within that of claims 
6-7 and the same rationale to rejections are used.

10.    Claims 3-4, 8-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2010/0037267 A1); in view of Honda Hiroshi et al. (EP 2587801 A1); and further in view of Bloch et al. (US 2004/0153565 A1).
Regarding claim 3, Bennett and Honda Hiroshi fail to teach the method of claim 1, wherein the first measure of network transmission quality is determined based on a first test payload transmitted between the session system and the user device.
      However, Bloch teaches the method of claim 1, wherein the first measure of network transmission quality is determined based on a first test payload transmitted between the session system and the user device ([paragraph 0013-0017, 0027, 0047-0048] describe data being sent via payload data frames from the IP Phone (user device) to the first terminal (session system) and determine the transmission quality based on the payload data frames at first time (e.g. a first test payload) and the fill frames received at the first terminal (session system)).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Bennett/ Honda Hiroshi to include the first measure of network transmission quality is determined based on a first test payload transmitted between the session system and the user device as taught by Bloch. One ordinary skill in the art would be motivated to utilize the teachings of Bennett/ Honda in the Bloch system in order to determine the transmission quality at any reporting points or during any given period between two freely-selectable reporting points ([paragraph 0017] in Bloch).

       Regarding claim 4, Bennett and Honda Hiroshi fail to teach the method of claim 1, wherein the second measure of network transmission quality is determined based on a second test payload transmitted between the session host and the session system.
       However, Bloch teaches the method of claim 1, wherein the second measure of network transmission quality is determined based on a second test payload transmitted between the session host and the session system ([paragraph 0013-0017, 0027, 0047-0048] describe data being sent via payload data frames from the first terminal (session host) to the second terminal (session system) and determine the transmission quality based on the payload data frames at second time (e.g. a second test payload) and the fill frames received at the second terminal (session system)).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Bennett/ Honda Hiroshi to include the second measure of network transmission quality is determined based on a second test payload transmitted between the session host and the session system as taught by Bloch. One ordinary skill in the art would be motivated to utilize the teachings of Bennett/ Honda in the Bloch system in order to determine the transmission quality at any reporting points or during any given period between two freely-selectable reporting points ([paragraph 0017] in Bloch).

       Regarding claims 8-9, these claims contain limitations found within that of claims 3-4 and the same rationale to rejections are used.

      Regarding claims 13-14, these claims contain limitations found within that of claims 3-4 and the same rationale to rejections are used.

Regarding claims 18-19, these claims contain limitations found within that of claims 3-4 and the same rationale to rejections are used.

 11.     Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2010/0037267 A1); in view of Honda Hiroshi et al. (EP 2587801 A1); and further in view of Raniere et al. (US 2014/0071968 A1).
              Regarding claim 5, Bennett and Honda Hiroshi fail to teach the method of claim 1, wherein at least one of the first measure of network transmission quality or the second measure of network transmission quality is determined from historical data transmissions. 
          However, Raniere teaches the method of claim 1, wherein at least one of the first measure of network transmission quality or the second measure of network transmission quality is determined from historical data transmissions ([paragraph 0037-0038, 0048-0049] describe network transmission quality is determined based on historical connection data for various transmission attributes).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Bennett/ Honda Hiroshi to include measure of network transmission quality is determined from historical data transmissions as taught by Raniere. One ordinary skill in the art would be motivated to utilize the teachings of Bennett/ Honda in the Raniere system in order to determine performance/reliability/current network state according to historical connection data for various transmission attributes ([paragraph 0048] in Raniere).
 
Regarding claim 10, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.

     Regarding claim 15, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.

    Regarding claim 20, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.

Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Rieger et al., US 20090193485 A1, Methods and Apparatus for Predictive Delivery of Content Over A Network.

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459